         Case 1:18-cv-02921-JMF Document 472 Filed 11/02/18 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :
                     Plaintiffs,      :                 Case No. 1:18-cv-2921 (JMF)
                                      :
                     v.               :                 Motion for Admission Pro Hac Vice
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x

   Pursuant to Local Rule 1.3 of the Local Civil Rules of the United States District Courts for

the Southern and Eastern Districts of New York, I, Michael B. Kimberly, hereby move this Court

for an order for admission to practice Pro Hac Vice to appear as counsel for amici curiae former

Directors of the U.S. Census Bureau Vincent P. Barabba, Martha Farnsworth Riche, Kenneth

Prewitt, Steven H. Murdock, and Robert M. Groves in the above-captioned action.

   I am a member of good standing of the bars of the Maryland and of the District of Columbia,

and there are no pending disciplinary proceedings against me in any state or federal court.

Certificates of Good Standing from the Court of Appeals of Maryland and the District of

Columbia Court of Appeals are attached as Exhibit A. My Declaration in Support of my Motion

for Admission Pro Hac Vice is attached as Exhibit B.

                                              Respectfully Submitted,

Dated: November 2, 2018                      /s/ Michael B. Kimberly
                                             Michael B. Kimberly
                                             MAYER BROWN LLP
                                             1999 K Street N.W.
                                             Washington, D. C. 20006
                                             Phone: (202) 263-3127



                                                1
Case 1:18-cv-02921-JMF Document 472 Filed 11/02/18 Page 2 of 2



                            Fax: (202) 263-5350
                            E-mail: mkimberly@mayerbrown.com




                              2
Case 1:18-cv-02921-JMF Document 472-1 Filed 11/02/18 Page 1 of 3
Case 1:18-cv-02921-JMF Document 472-1 Filed 11/02/18 Page 2 of 3
Case 1:18-cv-02921-JMF Document 472-1 Filed 11/02/18 Page 3 of 3
Case 1:18-cv-02921-JMF Document 472-2 Filed 11/02/18 Page 1 of 2




           EXHIBIT B
        Case 1:18-cv-02921-JMF Document 472-2 Filed 11/02/18 Page 2 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :                   Case No. 1:18-cv-2921 (JMF)
                     Plaintiffs,      :
                                      :                   Hon. Jesse M. Furman
                     v.               :
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x


              DECLARATION OF MICHAEL B. KIMBERLY IN SUPPORT OF
                    MOTION FOR ADMISSION PRO HAC VICE

       I, Michael B. Kimberly, hereby declare under penalty of perjury, pursuant to 28 U.S.C. §

1746, that:

       1.    I am a member in good standing of the bars of Maryland and the District of
       Columbia.

       2.       I attach certificates of good standing from the Court of Appeals of Maryland and
       the District of Columbia Court of Appeals, both of which were issued within thirty days
       of this filing, as Exhibit A to my Motion for Admission Pro Hac Vice.

       3.     There are no pending disciplinary proceedings against me in any state or federal
       court.

       4.      I have never been convicted of a felony.

       5.     I have never been censured, suspended, disbarred or denied admission or
       readmission by any court.

       6.      I declare under penalty of perjury that the foregoing is true and correct.

       Dated: November 2, 2018.


                                                          /s/ Michael B. Kimberly___
                                                          MICHAEL B. KIMBERLY
       Case 1:18-cv-02921-JMF Document 472-3 Filed 11/02/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :                 Case No. 1:18-cv-2921 (JMF)
                     Plaintiffs,      :
                                      :                 [PROPOSED] ORDER ON MOTION TO
                     v.               :                 PRACTICE PRO HAC VICE
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x

          The motion of Michael B. Kimberly for admission to practice Pro Hac Vice in the

   above captioned action is granted.

          Applicant has declared that he is a member in good standing of the bars of Maryland

   and of the District of Columbia; and his contact information is as follows:

          Michael B. Kimberly
          MAYER BROWN LLP
          1999 K Street N.W.
          Washington, D. C. 20006
          Phone: (202) 263-3127
          Fax: (202) 263-5350
          E-mail: mkimberly@mayerbrown.com

          Applicant having requested admission Pro Hac Vice to appear for all purposes as

   counsel for amici curiae former Directors of the U.S. Census Bureau Vincent P. Barabba,

   Martha Farnsworth Riche, Kenneth Prewitt, Steven H. Murdock, and Robert M. Groves, in

   the above-captioned action;

      IT IS HEREBY ORDERED that Applicant is admitted Pro Hac Vice in the above

   captioned case in the United States District Court for the Southern District of New York. All




                                                1
       Case 1:18-cv-02921-JMF Document 472-3 Filed 11/02/18 Page 2 of 2



   attorneys appearing before this Court are subject to the Local Rules of this Court, including

   the Rules governing discipline of attorneys.

Dated: _______________________
                                            Hon. Jesse M. Furman




                                                  2
